 
 
 
Extracted of
Office and factory building
Leasing agreement
 
Party A:                      Mr. Li Jian Jun
Party B:                      Weifang Xinsheng Food Co., Ltd
·  
Party B is agreed to lease a factory and office premise situated at Linghe
industrial park, Anqiu City, Shandong province for a period of one year starting
from January 1, 2009 to December 31, 2009.

·  
Annual rental charge is RMB900,000 and is payable on December 31, 2009.

·  
Party B is responsible for all repair and maintenance of the premise;

·  
Party B is allowed to alter the structure of the building; and


